Exhibit 10.4

SIRVA WORLDWIDE, INC.,

THE FOREIGN SUBSIDIARY BORROWERS PARTIES HERETO,

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,

JPMORGAN CHASE BANK, N.A.
as administrative agent

 

and

 

J.P. MORGAN SECURITIES INC.
as sole lead arranger and sole bookrunner

 

 

 

EIGHTH AMENDMENT TO THE CREDIT AGREEMENT

September 29, 2006

 


--------------------------------------------------------------------------------


 

EIGHTH AMENDMENT, dated as of September 29, 2006 (this “Eighth Amendment”), to
the Credit Agreement, dated as of December 1, 2003 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SIRVA
WORLDWIDE, INC., a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers from time to time parties to the Credit Agreement (together
with the Parent Borrower, the “Borrowers”), the several banks and other
financial institutions from time to time parties to the Credit Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank),
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other Agents parties thereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and

WHEREAS, the Parent Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as set forth
herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.     DEFINED TERMS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS THAT
ARE DEFINED IN THE CREDIT AGREEMENT ARE USED HEREIN AS THEREIN DEFINED.


2.     AMENDMENT TO SUBSECTION 1.1 (DEFINED TERMS).  THE DEFINITION OF
“PERMITTED HOLDER” IN SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED
IN ITS ENTIRETY TO READ AS FOLLOWS:

“Permitted Holder”:  the CD&R Group, Exel plc, ValueAct Capital Master Fund,
L.P., MLF Offshore Portfolio Company, L.P., the Persons listed on Schedule B and
their Affiliates and any Management Investor; provided that, for purposes of
subsection 4.4(j), ValueAct Capital Master Fund, L.P., MLF Offshore Portfolio
Company, L.P. and their Affiliates shall not be “Permitted Holders”; and
provided, further, that if ValueAct Capital Master Fund, L.P. or MLF Offshore
Portfolio Company, L.P., together with its respective Affiliates, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of shares of Voting Stock having more than 50% of the total voting power of all
outstanding shares of Holding, such Person and its Affiliates shall not be a
“Permitted Holder” if it is the “beneficial owner”.


3.     AMENDMENTS TO SUBSECTION 4.4 (PREPAYMENTS).


(A)           SUBSECTION 4.4(C)(IV) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING CLAUSE (B) THEREOF IN ITS ENTIRETY AND SUBSTITUTING IN LIEU THEREOF THE
FOLLOWING CLAUSE (B):


(B) IN EXCESS OF $15,000,000 IN THE AGGREGATE (OF WHICH NOT MORE THAN $5,000,000
IN THE AGGREGATE SHALL HAVE BEEN RECEIVED FROM SALE AND LEASEBACK TRANSACTIONS
IN RESPECT OF


--------------------------------------------------------------------------------



 


PROPERTIES LOCATED IN THE UNITED STATES) FOR ALL SUCH TRANSACTIONS FROM AND
AFTER AUGUST 15, 2006 OR


(B)           SUBSECTION 4.4(C)(Y) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING CLAUSE (II) THEREOF IN ITS ENTIRETY AND SUBSTITUTING IN LIEU THEREOF
THE FOLLOWING CLAUSE (II):

(II) $15,000,000 (of which not more than $5,000,000 in the aggregate shall have
been received from Sale and Leaseback Transactions in respect of properties
located in the United States) during the period from August 15, 2006 through and
including the Final Maturity Date and


4.     AMENDMENTS TO SUBSECTION 7.1 (FINANCIAL STATEMENTS).  SUBSECTION 7.1 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY:


(A)           DELETING FROM PARAGRAPH (A) THEREOF THE DATE “OCTOBER 16, 2006”
AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING:  “JANUARY 31, 2007, AND FOR THE
FISCAL YEAR ENDING DECEMBER 31, 2006, JUNE 30, 2007”;


(B)           DELETING FROM PARAGRAPH (B) THEREOF THE WORDS “BUT FOR THE
QUARTERLY PERIODS ENDING MARCH 31, 2005, JUNE 30, 2005 AND SEPTEMBER 30, 2005,
NOT LATER THAN MAY 15, 2006, FOR THE QUARTERLY PERIODS ENDING MARCH 31, 2006,
AND JUNE 30, 2006, NOT LATER THAN NOVEMBER 15, 2006, AND FOR THE QUARTERLY
PERIOD ENDING SEPTEMBER 30, 2006, NOT LATER THAN DECEMBER 15, 2006” AND
SUBSTITUTING IN LIEU THEREOF THE FOLLOWING:

and not later than April 6, 2007 for the period of four consecutive fiscal
quarters of Holding ending December 31, 2006, but for the quarterly periods
ending March 31, 2005, June 30, 2005 and September 30, 2005, not later than May
15, 2006, for the quarterly periods ending March 31, 2006, and June 30, 2006,
not later than December 31, 2006, and for the quarterly period ending September
30, 2006, not later than January 31, 2007


(C)           DELETING FROM PARAGRAPH (C) THEREOF THE DATE “OCTOBER 16, 2006”
AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING:  “JANUARY 31, 2007, AND FOR THE
FISCAL YEAR ENDING DECEMBER 31, 2006, JUNE 30, 2007”; AND


(D)           DELETING FROM PARAGRAPH (D) THEREOF THE WORDS “BUT FOR THE
QUARTERLY PERIODS ENDING MARCH 31, 2005, JUNE 30, 2005 AND SEPTEMBER 30, 2005,
NOT LATER THAN MAY 15, 2006, FOR THE QUARTERLY PERIODS ENDING MARCH 31, 2006,
AND JUNE 30, 2006, NOT LATER THAN NOVEMBER 15, 2006, AND FOR THE QUARTERLY
PERIOD ENDING SEPTEMBER 30, 2006, NOT LATER THAN DECEMBER 15, 2006” AND
SUBSTITUTING IN LIEU THEREOF THE FOLLOWING:

and not later than April 6, 2007 for the period of four consecutive fiscal
quarters of the Parent Borrower ending December 31, 2006, but for the quarterly
periods ending March 31, 2005, June 30, 2005 and September 30, 2005, not later
than May 15, 2006, for the quarterly periods ending March 31, 2006, and June 30,
2006, not later than December 31, 2006, and for the quarterly period ending
September 30, 2006, not later than January 31, 2007

2


--------------------------------------------------------------------------------



 


5.     AMENDMENTS TO SUBSECTION 7.2 (CERTIFICATES; OTHER INFORMATION).


(A)           SUBSECTION 7.2(G) OF THE CREDIT AGREEMENT IS HEREBY AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:

(g)           not later than 30 days after the end of each fiscal month of
Holding, ending on or after August 31, 2006, a reporting package outlining key
metrics and operating performance by segment for such fiscal month, in form and
substance reasonably satisfactory to the Administrative Agent, and, with respect
to any such monthly package delivered prior to June 30, 2007, within 10 Business
Days after the delivery thereof, participate in a monthly conference call with
the Administrative Agent and the Lenders to discuss the contents of such
package; and


(B)           SUBSECTION 7.2(H)(II) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DATE “NOVEMBER 30, 2006” AND SUBSTITUTING IN LIEU THEREOF THE DATE
“JANUARY 15, 2007.”


6.     AMENDMENT TO SUBSECTION 8.12 (SALE AND LEASEBACKS).  SUBSECTION
8.12(B)(II) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING CLAUSE (A)
THEREOF IN ITS ENTIRETY AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING CLAUSE
(A):

(A) $30,000,000 (of which (x) not more than $15,000,000 shall have been received
during the period from August 15, 2006 through and including the Final Maturity
Date and (y) not more than $5,000,000 shall have been received during the period
from August 15, 2006 through and including the Final Maturity Date from Sale and
Leaseback Transactions in respect of properties located in the United States),


7.     CONDITIONS TO EFFECTIVENESS OF THIS EIGHTH AMENDMENT.  THIS EIGHTH
AMENDMENT SHALL BECOME EFFECTIVE UPON THE DATE (THE “EIGHTH AMENDMENT EFFECTIVE
DATE”) WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) COUNTERPARTS OF
THIS EIGHTH AMENDMENT, DULY EXECUTED AND DELIVERED BY THE BORROWERS AND
ADMINISTRATIVE AGENT, (II) EXECUTED LENDER ADDENDA, OR FACSIMILE TRANSMISSIONS
THEREOF, SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, FROM THE REQUIRED
LENDERS UNDER THE CREDIT AGREEMENT, (III) AN EXECUTED ACKNOWLEDGMENT AND
CONFIRMATION, SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO, FROM AN AUTHORIZED
OFFICER OF EACH OF HOLDING AND EACH GUARANTOR, AND (IV) ALL FEES REQUIRED TO BE
PAID ON OR BEFORE THE EIGHTH AMENDMENT EFFECTIVE DATE, AND ALL EXPENSES REQUIRED
TO BE PAID ON OR BEFORE THE EIGHTH AMENDMENT EFFECTIVE DATE FOR WHICH INVOICES
HAVE BEEN PRESENTED.


8.     REPRESENTATIONS AND WARRANTIES.


(A)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON THE EIGHTH AMENDMENT EFFECTIVE DATE AFTER GIVING EFFECT TO
THE TRANSACTIONS CONTEMPLATED HEREIN.


(B)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY HOLDING AND THE LOAN PARTIES IN OR PURSUANT TO THE LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
EIGHTH AMENDMENT EFFECTIVE DATE (AFTER GIVING EFFECT HERETO) AS IF MADE ON AND
AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND

3


--------------------------------------------------------------------------------



 


WARRANTIES EXPRESSLY RELATE TO A PARTICULAR DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH DATE.


9.     PAYMENT OF EXPENSES.  THE PARENT BORROWER AGREES TO PAY OR REIMBURSE THE
ADMINISTRATIVE AGENT FOR ALL OF ITS REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THIS EIGHTH AMENDMENT, ANY OTHER DOCUMENTS PREPARED
IN CONNECTION HEREWITH AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT.


10.   CONTINUING EFFECT OF THE LOAN DOCUMENTS.  THIS EIGHTH AMENDMENT SHALL NOT
CONSTITUTE AN AMENDMENT OR WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT NOT EXPRESSLY REFERRED TO HEREIN AND SHALL NOT BE
CONSTRUED AS AN AMENDMENT, WAIVER OR CONSENT TO ANY FURTHER OR FUTURE ACTION ON
THE PART OF HOLDING OR THE LOAN PARTIES THAT WOULD REQUIRE AN AMENDMENT, WAIVER
OR CONSENT OF THE LENDERS OR ADMINISTRATIVE AGENT.  EXCEPT AS EXPRESSLY AMENDED
HEREBY, THE PROVISIONS OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
AND SHALL REMAIN IN FULL FORCE AND EFFECT.  ANY REFERENCE TO THE “CREDIT
AGREEMENT” IN THE LOAN DOCUMENTS OR ANY RELATED DOCUMENTS SHALL BE DEEMED TO BE
A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED BY THIS EIGHTH AMENDMENT.


11.   COUNTERPARTS.  THIS EIGHTH AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY FACSIMILE),
AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE
AND THE SAME INSTRUMENT.


12.   SEVERABILITY.  ANY PROVISION OF THIS EIGHTH AMENDMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


13.   INTEGRATION.  THIS EIGHTH AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE AGREEMENT OF HOLDING, THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE ADMINISTRATIVE AGENT OR ANY
LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED
TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.


14.   GOVERNING LAW.  THIS EIGHTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

4


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 



SIRVA WORLDWIDE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Eryk J. Spytek

 

 

 

 

Name: Eryk J. Spytek

 

 

 

 

Title:   SVP, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

SIRVA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Eryk J. Spytek

 

 

 

 

Name: Eryk J. Spytek

 

 

 

 

Title:   SVP, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

ALLIED ARTHUR PIERRE N.V.

 

 

 

 

 

 

 

 

By:

/s/ Eryk J. Spytek

 

 

 

 

Name: Eryk J. Spytek

 

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

 

 

 

ALNAV PLATINUM COMPANY (as successor to
ALNAV Platinum Group Inc.)

 

 

 

 

 

 

 

 

By:

/s/ Eryk J. Spytek

 

 

 

 

Name: Eryk J. Spytek

 

 

 

 

Title:   Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

PICKFORDS AUSTRALIA PTY. LTD.

 

 

 

 

 

 

 

 

By:

/s/ Michael Filipovic

 

 

 

 

Name: Michael Filipovic

 

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

 

 

 

SIRVA UK LIMITED (formerly known as Pickfords
Limited)

 

 

 

 

 

 

 

 

By:

/s/ Eryk J. Spytek

 

 

 

 

Name: Eryk J. Spytek

 

 

 

 

Title:   Director

 

5


--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), as
Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Kathryn A. Duncan

 

 

 

 

Name: Kathryn A. Duncan

 

 

 

 

Title:   Managing Director

 

 

 

6


--------------------------------------------------------------------------------